Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed August 12, 2022. Claims 1-16 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.       Claims 1-3, 5-10 and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kee (US 2019/0354782 A1) (hereinafter Kee) in view of Mou (US 2017/0371348 A1) (hereinafter Mou).

               Regarding claim 1, Kee discloses a ranging method based on a laser radar system (para 44-45, objects that have reflected a ranging laser, RADAR system, ranging data include location (e.g., in three-dimensional space relative to RADAR system)), comprising: 
receiving ranging data obtained by measuring via a plurality of laser radars of the laser radar system, wherein the ranging data comprises distances between the laser radars and obstacles in measurement ranges of the laser radars (para 085, Fig.3, LIDAR system 122 by the ranging laser beams being reflected from an object, para 124, data regarding locations of points associated with objects within a surrounding environment of an autonomous vehicle (e.g., data indicating the locations (relative to the LIDAR device) that correspond to objects that have reflected a ranging laser)); 
establishing a three-dimensional coordinate model according to the ranging data (para 23, data generated in 360 degree view of LIDAR sensor data (e.g., including three- dimensional (3D) LIDAR data points around autonomous vehicle), para 30, point property estimations and set of indices for object (e.g., Y=f(Z,X,I)) estimations include instance center, an orientation, dimensions, para 35, bounding shapes be three- dimensional (3D) including a bounding prism, bounding orb and determined); and 
determining a distance between a target unmanned device and each obstacle according to the three-dimensional coordinate model (para 37, machine-learned detector model to detect objects and generate object estimations for detected objects, para 54, machine-learned model trained on labeled sensor data provide a scalable and customizable solution to the problem of detecting objects).
Kee specifically fails to disclose the three-dimensional coordinate model comprises a coordinate of each laser radar and a coordinate of an obstacle measured by each laser radar.
In analogous art, Mou discloses the three-dimensional coordinate model comprises a coordinate of each laser radar and a coordinate of an obstacle measured by each laser radar (para 20, coordinate locations or positions assigned using ranging data and conversion parameter values to translate coordinate or points within ranging data reference frame  and three-dimensional points of ranging data correlated to pixel locations, para 48, system 74 correlates image data to lidar point cloud data, the vehicle reference frame, or some other reference coordinate frame using calibrated conversion parameter values, para 53, ranging devices 404  include laser, scanning components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of object instance can be determined based on the collection of point classifications and point property estimations for the portion of the sensor data points clustered into the object instance disclosed by Kee to use systems and methods for establishing a ground reference within sensor data representative of the operating environment about a vehicle to facilitate object analysis  as taught by Mou to utilized ranging data to assign depths or distances to pixels of image data and analyzed to detect objects, obstacles, or other features in the vicinity of the vehicle to improve accuracy or reliability of the detection and classification processes [Mou, paragraph 0027].
Regarding claim 2, Kee discloses the ranging method based on a laser radar system according to claim 1, wherein the plurality of laser radars comprises at least one of a fixedly installed laser radar and a laser radar installed on each unmanned device (para 89, LIDAR background subtraction can include determining the persistent static objects that are detected (e.g., buildings, walls, fixed utility structures) in a frame, para 154, training dataset include sets of sensor data points associated with detected vehicles, pedestrians, building).
Regarding claim 3, Kee discloses the ranging method based on a laser radar system according to claim 1, wherein the ranging data further comprises time stamps of the laser radars, wherein the time stamps is used to indicate moments when distances are obtained by measuring via the laser radars (para 39, detector model can be repeated numerous time as part of training the detector model, para 44, system can measure distances by measuring the time of Flight (TOF) that it takes a short laser pulse to travel from the sensor to an object and back);
 correspondingly, the establishing a three-dimensional coordinate model according to the ranging data comprises: establishing a three-dimensional coordinate model at each moment according to a time stamp of each ranging data (para 64, system 122  measure distances by measuring time of Flight (TOF) that it takes laser pulse to travel from sensor to an object and back, calculating distance, para 89, determining objects that are detected (e.g., buildings, walls, and/or fixed utility structures) in a frame (e.g., LIDAR sensor points at a single time interval)).
Regarding claim 5, Kee discloses the ranging method based on a laser radar system according to claim 1, wherein after the determining a distance between a target unmanned device and each obstacle according to the three-dimensional coordinate model (para 152, vehicle computing system generate three -dimensional (3D) shape), further comprising: sending the distance between the target unmanned device and each obstacle to the target unmanned device, so that the target unmanned device performs ranging calibration on a visual image algorithm according to the distance (para 44, system measure distance by measuring Time of Flight (TOF) that takes laser pulse to travel from sensor to an object and back, calculating distance, para 85,  LIDAR range data 302 which indicates how far away an object is from LIDAR system 122 (e.g., distance to an object, para 116, method 900  implemented as an algorithm on hardware components of devices).
Regarding claim 6, Kee discloses the ranging method based on a laser radar system according to claim 1, wherein before the receiving ranging data obtained by measuring via a plurality of laser radars of the laser radar system (para 07, machine-learned detector model configured to receiving a data matrix of LIDAR data and, in response determine a point classification and point property estimation for a plurality of sensor data points).
Kee specifically fails to disclose sending a ranging instruction comprising a synchronous clock signal to each laser radar of the laser radar system so that each laser radar performs ranging according to the synchronous clock signal on basis of a received ranging instruction.
In analogous art, Mou discloses sending a ranging instruction comprising a synchronous clock signal to each laser radar of the laser radar system so that each laser radar performs ranging according to the synchronous clock signal on basis of a received ranging instruction (para 55, synchronize different data sets, and lidar scan of region or corresponding lidar data representative of that region, para 77, system techniques related to signal processing, data transmission, signaling, imaging, ranging, synchronization, calibration, control systems, and other functional aspects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of object instance can be determined based on the collection of point classifications and point property estimations for the portion of the sensor data points clustered into the object instance disclosed by Kee to use systems to improve vehicle localization and perform obstacle detection, classification, tracking, and related analysis  as taught by Mou to utilized ranging data to assign depths or distances data and analyzed to detect objects, obstacles, or other features in the vicinity of the vehicle to improve accuracy or reliability of the detection and classification processes [Mou, paragraph 0044].
Regarding claim 7, Kee discloses the ranging method based on a laser radar system according to claim 6, wherein the ranging instruction is sent to each laser radar according to a preset time period (para 39, detector model repeated numerous time as part of training detector model, para 044, LIDAR system measure distances by measuring the Time of Flight (TOF) that it takes laser pulse to travel from sensor to an object and back, calculating distance).
Regarding claim 8, Kee discloses a ranging device based on a laser radar system (para 44-45, objects reflected a ranging laser, RADAR system, ranging data include location (e.g., in three-dimensional space relative to RADAR system)), comprising: 
a processor and a non-transitory computer-readable medium for storing program codes, which, when executed by the processor (para 59, The memory device 134  include non-transitory computer-readable storage medium, including RAM, ROM, EEPROM, EPROM, flash memory devices, and combinations thereof. The memory device 134 store data 136 and instructions 138 executed by processor 132 to cause vehicle computing system 106 to perform operations), cause the processor to:
 receive ranging data obtained by measuring via a plurality of laser radars of the laser radar system, wherein the ranging data comprises distances between the laser radars and obstacles in measurement ranges of the laser radars (para 085, Fig.3, LIDAR system 122 by ranging laser beams being reflected from an object, para 124, data regarding locations of points associated with objects within surrounding environment of autonomous vehicle (e.g., data indicating locations  that correspond to objects reflected a ranging laser)); and 
establish a three-dimensional coordinate model according to the ranging data (para 23, data generated in 360 degree view of LIDAR sensor data (e.g., including three- dimensional (3D) LIDAR data points around autonomous vehicle), para 30, point property estimations and set of indices for object (e.g., Y=f (Z,X,I)) estimations include orientation, dimensions, para 35, bounding shapes be three- dimensional (3D) including bounding prism, orb determined); and 
determine a distance between a target unmanned device and each obstacle according to the three-dimensional coordinate model (para 37, machine-learned detector model to detect objects and generate object estimations for detected objects, para 54, machine-learned model trained on labeled sensor data provide a scalable and customizable solution to the problem of detecting objects).
Kee specifically fails to disclose the three-dimensional coordinate model comprises a coordinate of each laser radar and a coordinate of an obstacle measured by each laser radar.
In analogous art, Mou discloses t the three-dimensional coordinate model comprises a coordinate of each laser radar and a coordinate of an obstacle measured by each laser radar (para 20, coordinate locations or positions assigned using ranging data and conversion parameter values to translate coordinate or points within ranging data reference frame  and three-dimensional points of ranging data correlated to pixel locations, para 48, system 74 correlates image data to lidar point cloud data, the vehicle reference frame, or some other reference coordinate frame using calibrated conversion parameter values, para 53, ranging devices 404  include laser, scanning components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of object instance can be determined based on the collection of point classifications and point property estimations for the portion of the sensor data points clustered into the object instance disclosed by Kee to use systems and methods for establishing a ground reference within sensor data representative of the operating environment about a vehicle to facilitate object analysis  as taught by Mou to utilized ranging data to assign depths or distances to pixels of image data and analyzed to detect objects, obstacles, or other features in the vicinity of the vehicle to improve accuracy or reliability of the detection and classification processes [Mou, paragraph 0027].
Regarding claim 9, Kee discloses the ranging device based on a laser radar system according to claim 8, wherein the program codes further cause the processor to connect to the plurality of laser radars by wireless communication, wherein the plurality of laser radars comprise at least one of a fixedly installed laser radars and a laser radar installed on each unmanned device (para 89, LIDAR background subtraction can include determining the persistent static objects that are detected (e.g., buildings, walls, fixed utility structures) in a frame, para 154, training dataset include sets of sensor data points associated with detected vehicles, pedestrians, building).
Regarding claim 10, Kee discloses the ranging device based on a laser radar system according to claim 8, wherein the ranging data further comprises time stamps of the laser radars, wherein the time stamps is used to indicate moments when distances are obtained by measuring via the laser radars (para 39, detector model can be repeated numerous time as part of training the detector model, para 44, system can measure distances by measuring time of Flight (TOF) that it takes a short laser pulse to travel from sensor to object and back); and
 the program codes further cause the processor to establish a three-dimensional coordinate model at each moment according to a time stamp of each ranging data (para 64, system 122  measure distances by measuring time of Flight (TOF) that it takes laser pulse to travel from sensor to an object and back, calculating distance, para 89, determining objects that are detected (e.g., buildings, walls, and/or fixed utility structures) in a frame (e.g., LIDAR sensor points at a single time interval)).
Regarding claim 12, Kee discloses the ranging device based on a laser radar system according to claim 8, wherein after the distance between the target unmanned device and each obstacle according to the three-dimensional coordinate model is determined (para 152, vehicle computing system generate three -dimensional (3D) shape), the program codes further cause the processor to send the distance between the target unmanned device and each obstacle to the target unmanned device, so that the target unmanned device performs ranging calibration on a visual image algorithm according to the distance (para 44, system measure distance by measuring Time of Flight (TOF) that takes laser pulse to travel from sensor to an object and back, calculating distance, para 85,  LIDAR range data 302 which indicates how far away an object is from LIDAR system 122 (e.g., distance to an object, para 116, method 900  implemented as an algorithm on hardware components of devices).
Regarding claim 13, Kee discloses the ranging device based on a laser radar system according to claim 8, wherein before receiving the ranging data obtained by measuring via the plurality of laser radars of the laser radar system (para 07, machine-learned detector model receiving data matrix of LIDAR data and, in response determine point classification and point property estimation for plurality of sensor data points).
Kee specifically fails to disclose the program codes further cause the processor to send a ranging instruction comprising a synchronous clock signal to each laser radar of the laser radar system so that each laser radar performs ranging according to the synchronous clock signal on basis of the received ranging instruction.
In analogous art, Mou discloses the program codes further cause the processor to send a ranging instruction comprising a synchronous clock signal to each laser radar of the laser radar system so that each laser radar performs ranging according to the synchronous clock signal on basis of the received ranging instruction (para 55, synchronize different data sets, and lidar scan of region or corresponding lidar data representative of that region, para 77, system techniques related to signal processing, data transmission, signaling, imaging, ranging, synchronization, calibration, control systems, and other functional aspects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of object instance can be determined based on the collection of point classifications and point property estimations for the portion of the sensor data points clustered into the object instance disclosed by Kee to use systems to improve vehicle localization and perform obstacle detection, classification, tracking, and related analysis  as taught by Mou to utilized ranging data to assign depths or distances data and analyzed to detect objects, obstacles, or other features in the vicinity of the vehicle to improve accuracy or reliability of the detection and classification processes [Mou, paragraph 0044].
Regarding claim 14, Kee discloses the ranging device based on a laser radar system according to claim 13, wherein the program codes further cause the processor to send the ranging instruction to each laser radar according to a preset time period (para 39, detector model repeated numerous time as part of training detector model, para 044, LIDAR system measure distances by measuring the Time of Flight (TOF) that it takes laser pulse to travel from sensor to an object and back, calculating distance).
Regarding claim 15, Kee discloses a ranging device based on a laser radar system, comprising: a memory, a processor coupled to the memory, and a computer program stored on the memory and runnable on the processor, wherein the method according to claim 1 is executed when the processor runs the computer program (para 44-45, objects that have reflected a ranging laser, RADAR system, ranging data include location (e.g., in three-dimensional space relative to RADAR system), para 59, The memory device 134  include non-transitory computer-readable storage medium, including RAM, ROM, EEPROM, EPROM, flash memory devices, and combinations thereof. The memory device 134 store data 136 and instructions 138 executed by processor 132 to cause vehicle computing system 106 to perform operations).
Regarding claim 16 , Kee discloses a non-transitory readable storage medium, comprising a program, and when the program is executed on a terminal, the terminal executes the method according to claim 1 (para 44-45, objects that have reflected a ranging laser, RADAR system, ranging data include location (e.g., in three-dimensional space relative to RADAR system), para 59, The memory device 134  include non-transitory computer-readable storage medium, including RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, and combinations thereof. The memory device 134  store data 136 and instructions 138  executed by processor 132 to cause vehicle computing system 106 to perform operations).
Allowable Subject Matter
6.	Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.        Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. 
101 rejection withdrawn.
          On page 6, lines 24-25, and page 10, lines 3-5, and lines 9-13, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Kee (US 2019/0354782 A1) teaches as in Fig.3, LIDAR system 122 by the ranging laser beams being reflected from an object [085] and objects that have reflected a ranging laser, RADAR system, ranging data include location (e.g., in three-dimensional space relative to RADAR system)) [44-45] and data regarding locations of points associated with objects within a surrounding environment of an autonomous vehicle (e.g., data indicating the locations (relative to the LIDAR device) that correspond to objects that have reflected a ranging laser)) [124] and data generated in 360 degree view of LIDAR sensor data (e.g., including three- dimensional (3D) LIDAR data points around autonomous vehicle) [023] and, point property estimations and set of indices for object (e.g., Y=f(Z,X,I)) estimations include instance center, an orientation, dimensions [030], and bounding shapes be three- dimensional (3D) including a bounding prism, bounding orb and determined [035] and
	Mou teaches system coordinate locations or positions using ranging data and parameter values to translate coordinate or points within ranging data reference frame  and three-dimensional points of ranging data correlated to pixel locations [020] and, system 74 correlates image data to lidar point data, vehicle reference frame, or other reference coordinate frame using calibrated conversion parameter values [048] and, ranging devices 404  include laser, scanning components [053].
Thus, Kee (US 2019/0354782 A1) in view of Mou (US 2017/0371348 A1)  disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689